Exhibit 10.3

The undersigned hereby agrees to the surrender, cancellation and termination of
his non-qualified option to purchase four million shares of the Class A Common
Stock of Federal-Mogul Corporation at a price of $29.75 per share with a grant
date of December 27, 2007, in consideration of the payment of $100.00 and other
good and valuable consideration, the adequacy and sufficiency of which is hereby
acknowledged, this 15th day of February 2008.

 

/s/ José Maria Alapont

José Maria Alapont

Agreed to and Accepted:

FEDERAL-MOGUL CORPORATION

 

By:

 

/s/ Vincent J. Intrieri

Name:

  Vincent J. Intrieri

Title:

  Chairman of the Compensation Committee